                                                                                    10/22/2019

 IN THE UNITED STATES  IN THEDISTRICT     COURT DISTRICT COURT
                                 UNITED STATES
     FOR THE WESTERN FOR THE    DISTRICT
                                  WESTERN OFDISTRICT OF VIRGINIA
                    VIRGINIA LYNCHBURG DIVISION
             ROANOKE DIVISION
BRYAN LISTER
JULIE WHITE SANTOS                                )
                                                  )   CASE NO. 6:19-cv-00057
                                      Plaintiff,
              Plaintiff,                          )
                                                  )
v.                                                )
v.                                                    ORDER
                                                  )   Case No. 7:19-cv-202-MFU
SIMPLIMATIC AUTOMATION, LLC, AND                  )
CARILION
SE HOLDINGSCLINIC,
            , LLC, D/B/A SIMPLIMATIC              )
CARILION
ENGINEERING HOLDINGSCENTER,
           MEDICAL       , LLC,    AND            )   JUDGE NORMAN K. MOON
STANDARD INSURANCE CO.                            )
                                      Defendants.
              Defendants.

       This matter is before the Court on the Motion for Extension of Time to File Responsive

Pleadings. (Dkt. 11). Defendants allege that Plaintiff has consented to this motion. (Id.). Having

considered the Motion and finding good cause exists, the Court grants the Motion, and it is hereby

ORDERED that Defendants move, answer, or otherwise respond to the Complaint on or before

November 14, 2019.

       It is so ORDERED.

       The Clerk is directed to send a copy of this Order to counsel of record.
                     22nd
Entered: This day of ____ October 2019.




Case 6:19-cv-00057-NKM-RSB Document 12 Filed 10/22/19 Page 1 of 1 Pageid#: 39
